10/16/2019        Case: 4:19-cv-02836-RLW Doc. #:Case.net:
                                                  1-1 Filed:      10/18/19
                                                           19SL-CC03934 - Docket Page:
                                                                                 Entries 1 of 21 PageID #: 13




                                                                                                                                                Search for Cases by: Select Search Method...

 Judicial Links    |   eFiling      |   Help   |   Contact Us   |   Print                                                                                   GrantedPublicAccess   Logoff MEK_MLK2011

                                           19SL-CC03934 - CARLA BEEN V SUNSHINE CLEANERS PLUS, INC. (E-CASE)


                                                            This information is provided as a service and is not considered an official court record.
 Click here to eFile on Case                                                       Sort Date Entries:            Descending         Ascending           Display Options: All Entries
 Click here to Respond to Selected Documents


  10/16/2019                     Entry of Appearance Filed
                                 Entry of Appearance; Electronic Filing Certificate of Service.
                                    Filed By: MICHAEL EDWARD KAEMMERER
                                 Entry of Appearance Filed
                                 Entry of Appearance; Electronic Filing Certificate of Service.
                                    Filed By: BRYAN MICHAEL KAEMMERER

  09/25/2019                     Corporation Served
                                 Document ID - 19-SMCC-8501; Served To - SUNSHINE CLEANERS PLUS, INC.; Server - ; Served Date - 20-SEP-19; Served Time -
                                 00:00:00; Service Type - Sheriff Department; Reason Description - Served

  09/10/2019                     Summons Issued-Circuit
                                 Document ID: 19-SMCC-8501, for SUNSHINE CLEANERS PLUS, INC.. Summons Attached in PDF Form for Attorney to Retrieve from
                                 Secure Case.Net and Process for Service.

  09/03/2019                     Filing Info Sheet eFiling
                                    Filed By: DANIEL FRANCIS HARVATH
                                 Summ Req-Circuit Pers Serv
                                 REQUEST FOR ISSUANCE OF SUMMONS AND APPOINTMENT OF SPECIAL PROCESS SERVER.
                                   Filed By: DANIEL FRANCIS HARVATH
                                   On Behalf Of: CARLA BEEN
                                 Pet Filed in Circuit Ct
                                 PLAINTIFFS CLASS ACTION PETITION.
                                 Judge Assigned
                                 DIV 9
 Case.net Version 5.14.0.14                                                                Return to Top of Page                                                                  Released 09/25/2019




                                                                                                                                                         EXHIBIT 1




https://www.courts.mo.gov/casenet/cases/searchDockets.do?inputVO.caseNumber=19SL-CC03934&inputVO.courtId=CT21&inputVO.locnCode=SL&i…                                                              1/1
                                                                                                                  Electronically Filed - St Louis County - September 03, 2019 - 09:21 PM
     Case: 4:19-cv-02836-RLW Doc. #: 1-1 Filed: 10/18/19 Page: 2 of 21 PageID #: 14
                                                                                      19SL-CC03934
                           IN THE CIRCUIT COURT OF ST. LOUIS COUNTY
                                      STATE OF MISSOURI

                                                            )
    CARLA BEEN,                                             )
    individually and on behalf of                           )   Case No. __________
    all others similarly situated,                          )
                                                            )
             Plaintiffs,                                    )
                                                            )   JURY TRIAL DEMANDED
     v.                                                     )
                                                            )
    SUNSHINE CLEANERS PLUS, INC.,                           )
                                                            )
             Defendant.                                     )   Serve Defendants at:
                                                            )
                                                            )   Sunshine Cleaners Plus, Inc.
                                                            )   H. Jay Kim
                                                            )   1015 Locust Street, Suite 1036
                                                            )   St. Louis, MO 63101
                                                            )

                                           CLASS ACTION PETITION

          Plaintiff Carla Been, individually and on behalf of all others similarly situated, hereby files this,

her Class Action Petition, against Defendants Sunshine Cleaners Plus, Inc. (“Defendant”) for its gender-

discriminatory pricing scheme that constitutes an illegal, “unfair practice” in violation of the Missouri

Merchandising Practices Act, Mo. Rev. Stat. chap. 407 (“MMPA”).

                                    I.      INTRODUCTION

      1.         This lawsuit addresses a particularly pernicious example of the so-called “Pink Tax,” the

price difference for female-specific products or services compared with those offered to men. Study

after study has revealed that, in American society, women, on a systematic and wide-spread basis, are

charged more than men for what are essentially the exact same products or services. 1 This gender-based

price discrimination is indisputably harmful to women, adding another layer to the wage inequality that


1 See, e.g., “From Cradle to Cane: The Cost of Being a Female Consumer, A Study of Gender Pricing
in New York City,” New York City Department of Consumer Affairs, 2015.
                                                        1
                                                                                                                Electronically Filed - St Louis County - September 03, 2019 - 09:21 PM
    Case: 4:19-cv-02836-RLW Doc. #: 1-1 Filed: 10/18/19 Page: 3 of 21 PageID #: 15


women face, ultimately making it harder for women to make ends meet. 2 In fact, over twenty years ago,

in 1994, the State of California estimated that the average woman is charged an extra $1,351.00 per-

year, simply for being a woman; those numbers have only increased over the last two decades.

     2.        Gender discrimination in pricing has become such a scourge affecting female consumers

that governments in multiple areas of the country have specifically outlawed the practice, including

those in New York, Miami-Dade County, Florida, and California. In addition, in April of 2019, two

members of the United States Congress introduced H.R. 2048, the Pink Tax Repeal Act, a bipartisan bill

aimed at eliminating gender-based discrimination in pricing. The bill’s sponsor pointed out that “[t]he

pink tax is not a one-time injustice. It’s an insidious form of institutionalized discrimination that affects

women across the country from the cradle to the grave.” 3

     3.        To be sure, not every instance of gender discrimination in pricing is unjustified; in certain

circumstances, there may exist very real, material differences in products or services that legitimately

account for corresponding pricing variances.        However, for every “justified” instance of gender-

discrimination in pricing, there are scores more instances where the practice is unjustified and

completely unfair. This lawsuit concerns a particularly pernicious and predatory example of unfair

gender-discriminatory pricing: Defendant’s practice of charging, across-the-board, a substantially

greater amount to dry-clean women’s shirts than Defendant charges to dry-clean men’s shirts. This

practice is unjustified and, by all measures, unfair. There is no compelling difference between the labor

or materials employed for women’s versus men’s shirts to justify any price differential, and certainly not

a price differential as grossly excessive as that charged by Defendants.


2 As just one of multiple examples, the United States Bureau of Labor Statistics recently reported that
women’s median earnings were 83 percent of those of male full-time wage and salary workers. See
“Highlights of women’s earnings in 2014.” BLS Reports, Report #1058, November 2015.
3 See “Reps Speier & Reed Reintroduce Pink Tax Repeal Act to End Gender-Based Pricing

Discrimination,” April 3, 2019 Press Release, available at: https://speier.house.gov/media-center/press-
releases/reps-speier-reed-reintroduce-pink-tax-repeal-act-end-gender-based.
                                                     2
                                                                                                               Electronically Filed - St Louis County - September 03, 2019 - 09:21 PM
     Case: 4:19-cv-02836-RLW Doc. #: 1-1 Filed: 10/18/19 Page: 4 of 21 PageID #: 16


     4.        As such, Defendant’s grossly excessive, across-the-board much greater charge for dry-

cleaning “women’s” shirts, or “blouses,” versus “men’s” shirts, is equivalent to gender discrimination

and is, without-a-doubt, an unfair practice.

     5.        Fortunately for women living in Missouri, they are protected by the Missouri

Merchandising Practices Act, Mo. Rev. Stat. chap. 407 (“MMPA”), which specifically outlaws such

“unfair practices.” By bringing this lawsuit, Plaintiff Carla Been aims not only to protect and to

compensate all Missouri women victimized by Defendants in this manner, but also to punish and make

an example of Defendant for its long-standing, insidious and predatory gender discrimination through

the institution of punitive damages.

                     II.     PARTIES, JURISDICTION, AND VENUE

     6.        Plaintiff Carla Been is a citizen and resident of St. Louis County, Missouri.

     7.        Plaintiff brings this Class Action Complaint individually and on behalf of a putative class

of all Missouri residents.

     8.        Defendant Sunshine Cleaners Plus, Inc. is a Missouri corporation doing business at two

locations under the name “Sunshine Cleaners”: 3823 South Lindberg, Sunset Hills, MO 63127 and 1651

Clarkson Rd., Chesterfield, MO 63017. Because the discriminatory and illegal pricing scheme that is

the subject of this lawsuit is practiced by Defendant at both locations, for all purposes herein, any

reference to Defendant’s conduct and/or Defendant’s liability for such conduct refers to such conduct

and such liability relating to both locations.

     9.        Venue is proper in the Circuit Court of St. Louis County, Missouri, because the Plaintiff

resides here, and a substantial part of the events or omissions giving rise to the claims in this action

occurred in this venue.

     10.       This forum also is superior in convenience to any other, as all of the Plaintiffs are or were

Missouri citizens and are located in Missouri, and the acts complained of violated Missouri law.
                                                     3
                                                                                                                Electronically Filed - St Louis County - September 03, 2019 - 09:21 PM
    Case: 4:19-cv-02836-RLW Doc. #: 1-1 Filed: 10/18/19 Page: 5 of 21 PageID #: 17


     11.       This asserted class action comports with Missouri Supreme Court Rule 52.08 and with

R.S.Mo. § 407.025(3) of the MMPA. Plaintiffs’ identities can be ascertained from Defendant’s records,

but are so numerous that simple joinder of all individuals is impracticable. This action raises questions

of law and fact common among Plaintiffs. The claims of lead Plaintiff is typical of all Plaintiffs’ claims.

Named Plaintiff will fairly and adequately protect all Plaintiffs’ interests, and is represented by attorneys

qualified to pursue this action. More specifically:

     12.       Class definition: Plaintiff Carla Been brings this action on behalf of herself and a class of

similarly-situated persons defined as follows: All consumers in Missouri that, at any time during the

Class Period, paid Defendant to dry clean “women’s shirt(s)” and/or “blouse(s).” In so doing, each class

member was victimized by Defendant’s “unfair practice” in violation of the MMPA – Defendant’s

grossly over-charging customers to dry-clean “women’s shirts” and/or “blouses” compared to “men’s

shirts.” The Class Period begins five years prior to the date of the filing of this Complaint, and ceases

upon the date of the filing of this Complaint. Excluded from the Class are: (a) any judges presiding over

this action and members of their staffs and families; (b) the Defendant and any of its subsidiaries,

parents, successors, and predecessors; any entity in which the Defendant or its parents have a controlling

interest; and the Defendant’s current or former officers and directors; (c) employees (i) who have or had

a managerial responsibility on behalf of the organization, (ii) whose act or omission in connection with

this matter may be imputed to the organization for liability purposes, or (iii) whose statements may

constitute an admission on the part of the Defendant; (d) persons who properly execute and file a timely

request for exclusion from the class; (e) the attorneys working on the Plaintiffs’ claims; (f) the legal

representatives, successors, or assigns of any such excluded persons; and (g) any individual who assisted

or supported the wrongful acts delineated herein.

     13.       Numerosity: Upon information and belief, the Class includes thousands, if not tens of

thousands, of individuals on a statewide basis, making their individual joinder impracticable. Although
                                                      4
                                                                                                               Electronically Filed - St Louis County - September 03, 2019 - 09:21 PM
     Case: 4:19-cv-02836-RLW Doc. #: 1-1 Filed: 10/18/19 Page: 6 of 21 PageID #: 18


the exact number of Class members and their addresses are presently unknown to Plaintiff, they are

readily ascertainable from Defendant’s records.

      14.       Typicality: Plaintiff’s claims are typical of those of the Class because all Plaintiffs were

injured by the Defendant’s uniform wrongful conduct, specifically, employing an “unfair practice”

under the MMPA, grossly over-charging customers to dry-clean “women’s shirts” and/or “blouses”

compared to “men’s shirts.”

      15.       Adequacy: Plaintiff Carla Been is an adequate representative of the Class because her

interests do not conflict with the interests of the Class members she seeks to represent, she has retained

competent and experienced counsel, and she intends to prosecute this action vigorously. The interests of

the Class will be protected fairly and adequately by Plaintiff and her counsel.

      16.       Commonality: Common questions of law and fact exist as to all Class members and

predominate over any questions affecting only individual members, such as: (a) whether the Defendant’s

gender discriminatory pricing is an “unfair practice” pursuant to the MMPA; (b) whether and to what

extent the Class members were injured by Defendant’s illegal conduct; (c) whether the Class members

are entitled to compensatory damages; (d) whether the Class members are entitled to punitive damages;

(e) whether the Class members are entitled to declaratory relief; and (f) whether the Class members are

entitled to injunctive relief.

      17.       Superiority: This class action is appropriate for certification because class proceedings

are superior to all other available methods for the fair and efficient adjudication of this controversy. The

damages suffered by the individual Class members will likely be small relative to the burden and

expense of individual prosecution of the complex litigation necessitated by the Defendant’s wrongful

conduct. Thus, it would be extremely difficult for the individual Class members to obtain effective

relief. A class action presents far fewer management difficulties and provides the benefits of a single

adjudication, including economies of time, effort, and expense, and uniformity of decisions.
                                                     5
                                                                                                            Electronically Filed - St Louis County - September 03, 2019 - 09:21 PM
    Case: 4:19-cv-02836-RLW Doc. #: 1-1 Filed: 10/18/19 Page: 7 of 21 PageID #: 19


                                   III.   BACKGROUND

                   Facts Particular to Carla Been and Representative of the Proposed Class

     18.       In or around August of 2019, Plaintiff needed dry-cleaning services.

     19.       She visited Defendant’s dry-cleaning location at 3828 South Lindbergh Blvd., St. Louis,

MO 63127.

     20.       Upon arriving, she gave the clothes needing dry-cleaning to Defendant’s agents.

     21.       She turned over to Defendant’s agent multiple garments, including one “women’s” shirt

and one “men’s” shirt.

     22.       The “men’s” shirt was similar in quality and material to the “women’s” shirt.

     23.       Plaintiff gave to Defendant’s agent one, long-sleeved, button-up “men’s” dress shirt

made of 100% cotton.

     24.       Plaintiff gave to Defendant’s agent a very similar, long-sleeved, button-up “women’s”

dress shirt made of 100% cotton.

     25.       Plaintiff told Defendant’s agent that she needed the shirts to be dry-cleaned.

     26.       After Defendant’s agent accepted the shirts, Defendant was given a receipt indicating that

she was charged $7.40 for the “woman’s shirt” and/or “blouse,” but only $6.90 for the materially-similar

“man’s shirt;” she later paid such charges when retrieving the items from Defendant.

     27.       Despite the two sets of shirts being materially identical in terms of style and material –

and despite the fact the “men’s” shirts consisted of a greater amount of fabric, Plaintiff was charged

substantially more for the “women’s” and/or “blouse” than she was charged for the “men’s” shirt.

     28.       In being so charged, Plaintiff was victimized by Defendant’s “unfair practice” in

violation of the MMPA – Defendant’s grossly over-charging customers to dry-clean “women’s shirts”

and/or “blouses” compared to “men’s shirts.”       Defendant’s gender-discriminatory pricing scheme is

arbitrary and unjustified and constitutes an “unfair practice” in violation of the MMPA.
                                                    6
                                                                                                                   Electronically Filed - St Louis County - September 03, 2019 - 09:21 PM
     Case: 4:19-cv-02836-RLW Doc. #: 1-1 Filed: 10/18/19 Page: 8 of 21 PageID #: 20


      29.          There is no legitimate or material difference in the labor, materials and/or related costs of

dry-cleaning underlying Defendant’s gender-discriminatory pricing scheme to justify the significant

price disparity.

      30.          The terms of the MMPA, particularly the term “unfair practice,” must be liberally

construed to protect consumers. 4

      31.          The 2019 version of the Merriam-Webster dictionary provides, as one definition of

“unfair,” something that is “not equitable in business dealings.” “Equitable” is defined as “dealing fairly

and equally with all concerned.” Obviously, Defendants’ gender-discriminatory pricing scheme does not

deal “equally” with women who are required to pay substantially more than men for essentially the exact

same service.

      32.          Moreover, a Missouri regulation, 15 Mo. C.S.R. § 60–8.020, draws its authority from,

and was promulgated to enforce, the MMPA; Section 60-8.020 provides that an “unfair practice” is any

practice which, inter alia, “[o]ffends any public policy as it has been established by the Constitution,

statutes or common law of this state … or … is unethical, oppressive or unscrupulous.”

      33.          Defendant’s arbitrary and discriminatory pricing scheme is both “unethical” and

“unscrupulous,” and is “oppressive” to women; indeed, it is almost universally accepted that practices

such as Defendant’s are “unfair.”5


4 According to the Supreme Court of Missouri, “[t]he literal words [of the MMPA] cover every practice
imaginable and every unfairness to whatever degree.” Ports Petroleum Co. Inc. of Ohio v. Nixon, 37
S.W.3d 237, 240 (Mo. 2001).
5 As just a few examples of the overwhelming consensus that such practices are unfair, supporters of the

federal Pink Tax Repeal Act stated, inter alia, as follows: “It’s time for these unfair practices to end.” –
Emily Martin, Vice President for Education & Workplace Justice at the National Women’s Law Center;
“There is no reason why men and women should pay different prices for essentially the same products
or services; [t]his unfair practice should be stopped. The Pink Tax Repeal Act is a critical step in
thwarting this unfair practice.” – Susan Grant, Director of Consumer Protection and Privacy at
Consumer Federation of America; “For products and services that do not differ in the labor, materials
and related costs of production, it is unfair to charge more based on the gender of the consumer to whom
it is marketed.” – Richard Holober, Executive Director of the Consumer Federation of California.
                                                         7
                                                                                                               Electronically Filed - St Louis County - September 03, 2019 - 09:21 PM
        Case: 4:19-cv-02836-RLW Doc. #: 1-1 Filed: 10/18/19 Page: 9 of 21 PageID #: 21


        34.     In addition, Defendant’s gender-discriminatory pricing scheme offends the same

Missouri public policies underlying Missouri’s express prohibitions against gender discrimination in

multiple other areas, policies protecting the fact that all Missouri citizens are entitled to full and equal

accommodations, advantages, facilities, privileges, and/or services regardless of factors like sex and/or

race.

        35.     For example, the Missouri Human Rights Act (“MHRA”), R.S. Mo. § 213.065(1)

provides, generally, that “all persons within the jurisdiction of the state of Missouri are free and equal

and shall be entitled to the full and equal use and enjoyment of any place of public accommodation

[which includes commercial cleaners] … without discrimination … on the grounds of, [inter alia] …

sex.”

        36.     The MHRA further provides that “[i]t is an unlawful discriminatory practice for any

person, directly or indirectly, to … withhold from or deny any other person … any of the … advantages

… services … or privileges made available in any place of public accommodation … on the grounds of,

[inter alia] … sex.” R.S. Mo. § 213.065(1)(emphasis added).

        37.     Accordingly, regardless of whether Defendant’s gender-discriminatory pricing scheme

violates the exact “letter” of the MHRA, the pricing scheme clearly offends some of the same public

policies underlying the MHRA – particularly that consumers should be free from discrimination based

on factors such as race and gender.

        38.     In addition, 15 C.S.R. § 60–8.020 further provides that an “unfair practice” under the

MMPA is any practice which, inter alia, “[o]ffends any public policy as it has been established by …

the Federal Trade Commission, or its interpretive decisions…”

        39.     The Federal Trade Commission (“FTC”) has enforcement or administrative


Available at: https://speier.house.gov/media-center/press-releases/reps-speier-reed-reintroduce-pink-tax-
repeal-act-end-gender-based.
                                                     8
                                                                                                         Electronically Filed - St Louis County - September 03, 2019 - 09:21 PM
    Case: 4:19-cv-02836-RLW Doc. #: 1-1 Filed: 10/18/19 Page: 10 of 21 PageID #: 22


responsibilities under multiple laws, including the Federal Trade Commission Act and the Clayton Act.

      40.       The Clayton Act, as amended by the Robinson-Patman Act, 15 U.S.C. § 13, provides,

inter alia, that it “shall be unlawful for any person engaged in commerce, in the course of such

commerce, either directly or indirectly, to discriminate in price between different purchasers of

commodities of like grade and quality …”

      41.       Accordingly, regardless of whether Defendant’s gender-discriminatory pricing scheme

violates the exact “letter” of the Robinson-Patman Act, the pricing scheme clearly offends some of the

same public policies underlying that Act – particularly that consumers should be free from pricing

discrimination based on factors such as race and gender.

      42.       Likewise, the Federal Trade Commission enforces the Equal Credit Opportunity Act, 15

U.S.C. § 1691 et seq. (the “ECOA”).

      43.       The ECOA, inter alia, makes it unlawful for a creditor to discriminate against any

individual on the basis of age, race, color, religion, sex or marital status.

      44.       Accordingly, regardless of whether Defendant’s gender-discriminatory pricing scheme

violates the exact “letter” of the ECOA, the pricing scheme clearly offends some of the same public

policies underlying the ECOA, which the FTC enforces – particularly that individuals should be free

from discrimination based on factors such as gender.

      45.       Thus, for several reasons, it is clear that Defendant’s gender-discriminatory pricing

scheme also “offends any public policy as it has been established … by the [FTC].” See 15 C.S.R. § 60–

8.020.

      46.       As such, for at least the multiple, independent reasons set forth supra, Defendant’s

gender-discriminatory pricing scheme constitutes an “unfair practice” prohibited by the MMPA.

      47.       In short, under Missouri law, Defendant’s gender-discriminatory pricing is illegal


                                                       9
                                                                                                               Electronically Filed - St Louis County - September 03, 2019 - 09:21 PM
    Case: 4:19-cv-02836-RLW Doc. #: 1-1 Filed: 10/18/19 Page: 11 of 21 PageID #: 23


                                IV.     CAUSE OF ACTION

COUNT ONE: VIOLATION OF THE MMPA – “Unfair Practice” -- Discriminatory Pricing

     48.       Plaintiff hereby incorporates by reference and re-alleges each allegation set forth in each

preceding paragraph of this Petition, as though fully set forth herein.

     49.       The Defendant violated the Missouri Merchandising Practices Act, Mo. Rev. Stat. chap.

407 (“MMPA”), by grossly over-charging customers to dry-clean “women’s shirts” and/or “blouses”

compared to “men’s shirts.”

     50.       For at least the multiple, independent reasons set forth supra, Defendant’s gender-

discriminatory pricing scheme constitutes an “unfair practice” pursuant to the MMPA, and thus is illegal

under Missouri law.

     51.       Pursuant to Defendant’s numerous violations of the MMPA, Plaintiffs were damaged,

suffering ascertainable losses, pursuant to the strict terms of the MMPA, in the amount that each class

member paid for a “women’s shirt” and/or “blouse” to be dry-cleaned by Defendant at any time during

the Class Period.

     52.       Due to Defendant’s illegal conduct, Plaintiffs are entitled to restitution of all funds

improperly obtained by Defendant.

     53.       In addition, Defendant’s conduct as aforesaid was wanton, willful, outrageous, and in

reckless indifference to the rights of Plaintiffs and others similarly situated and, therefore, warrants the

imposition of punitive damages.

     54.       Plaintiffs have been forced to hire attorneys to enforce their rights under the MMPA.

COUNT TWO: INJUNCTIVE RELIEF

     55.       Plaintiffs hereby incorporate and adopt by reference each and every allegation set forth

above.

     56.       Defendant continues to retain payment made by Plaintiffs and other members of the Class
                                                     10
                                                                                                              Electronically Filed - St Louis County - September 03, 2019 - 09:21 PM
    Case: 4:19-cv-02836-RLW Doc. #: 1-1 Filed: 10/18/19 Page: 12 of 21 PageID #: 24


that is the result of Defendant’s unfair practice in violation of the MMPA.

     57.       Applicable law, including R.S. Mo. § 407.025, permits the Court to enter injunctive relief

to prevent Defendant’s continued violation of the law by continuing to charge substantially more to dry-

clean “women’s shirts” and/or “blouses” than Defendant charges to dry-clean “men’s shirts.”

                                        PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs pray for an order certifying this action as a class action and appointing

Plaintiff Carla Been as class representative and her counsel as class counsel. Plaintiff requests that this

court find that the Defendant violated the MMPA, and award Plaintiffs compensatory damages,

restitution, attorneys’ fees, punitive damages, costs, and such further relief as the Court deems just.




                                                                      Respectfully submitted,

                                                                      DANIEL F. HARVATH, ESQ.

                                                                      By: /s/ Daniel F. Harvath
                                                                      Daniel F. Harvath, #57599MO
                                                                      HARVATH LAW GROUP, LLC
                                                                      75 W. Lockwood, Suite #1
                                                                      Webster Groves, MO 63119
                                                                      (314) 550-3717
                                                                      dharvath@harvathlawgroup.com
                                                                      Attorney for Plaintiff




                                                     11
                                                                                                       Electronically Filed - St Louis County - September 03, 2019 - 09:21 PM
Case: 4:19-cv-02836-RLW Doc. #: 1-1 Filed: 10/18/19 Page: 13 of 21 PageID #: 25
                                                                                 19SL-CC03934

                     IN THE CIRCUIT COURT OF ST. LOUIS COUNTY
                                STATE OF MISSOURI

                                                        )
   CARLA BEEN,                                          )
   individually and on behalf of                        )      Case No. __________
   all others similarly situated,                       )
                                                        )
             Plaintiffs,                                )
                                                        )      JURY TRIAL DEMANDED
     v.                                                 )
                                                        )
    SUNSHINE CLEANERS PLUS, INC.,                       )
                                                        )
             Defendant.                                 )      Serve Defendants at:
                                                        )
                                                        )      Sunshine Cleaners Plus, Inc.
                                                        )      H. Jay Kim
                                                        )      1015 Locust Street, Suite 1036
                                                        )      St. Louis, MO 63101

                           REQUEST FOR ISSUANCE OF SUMMONS

                 Plaintiffs herein request the Issuance of Summons for Defendant Sunshine Cleaners

Plus, Inc. and that the Circuit Clerk appoint:

          (A qualified agent of) St. Louis Sheriff’s Office; Civil Process; Civil Courts Building –
          8th Floor, 10 North Tucker Blvd. St. Louis, MO 63101

                 Natural person(s) of lawful age, to serve the summons and petition in this cause on

the below-named party:

                 Sunshine Cleaners Plus, Inc.
                 H. Jay Kim
                 1015 Locust Street, Suite 1036
                 St. Louis, MO 63101


                                                 Respectfully submitted,
                                                 By: /s/ Daniel F. Harvath
                                                 Daniel F. Harvath, #57599MO
                                                 HARVATH LAW GROUP, LLC
                                                 75 W. Lockwood, Suite #1
                                                 Webster Groves, MO 63119; (314) 550-3717
                                                 dharvath@harvathlawgroup.com
            Case: 4:19-cv-02836-RLW Doc. #: 1-1 Filed: 10/18/19 Page: 14 of 21 PageID #: 26

             IN THE 21ST JUDICIAL CIRCUIT COURT, ST. LOUIS COUNTY, MISSOURI

 Judge or Division:                                             Case Number: 19SL-CC03934
 DAVID L VINCENT III
 Plaintiff/Petitioner:                                          Plaintiff’s/Petitioner’s Attorney/Address
 CARLA BEEN                                                     DANIEL FRANCIS HARVATH
                                                                PO Bcx 440393
                                                          vs.   ST LOUIS, MO 63144
 Defendant/Respondent:                                          Court Address:
 SUNSHINE CLEANERS PLUS, INC.                                   ST LOUIS COUNTY COURT BUILDING
 Nature of Suit:                                                105 SOUTH CENTRAL AVENUE
 CC Pers Injury-Other                                           CLAYTON, MO 63105
                                                                                                                                     (Date File Stamp)

                                                              Summons in Civil Case
     The State of Missouri to: SUNSHINE CLEANERS PLUS, INC.
                                      Alias:
  SERVE H. JAY KIM
  1015 LOCUST STREET SUITE 1036
  ST. LOUIS, MO 63101

        COURT SEAL OF                       You are summoned to appear before this court and to file your pleading to the petition, a copy of
                                      which is attached, and to serve a copy of your pleading upon the attorney for Plaintiff/Petitioner at the
                                      above address all within 30 days after receiving this summons, exclusive of the day of service. If you fail to
                                      file your pleading, judgment by default may be taken against you for the relief demanded in the petition.
                                            SPECIAL NEEDS: If you have special needs addressed by the Americans With Disabilities Act, please
                                     notify the Office of the Circuit Clerk at 314-615-8029, FAX 314-615-8739, email at SLCADA@courts.mo.gov,
                                     or through Relay Missouri by dialing 711 or 800-735-2966, at least three business days in advance of the court
      ST. LOUIS COUNTY               proceeding.
                                        10-SEP-2019                                           ______________________________________________
                                         Date                                                                      Clerk
                                       Further Information:
                                       AD
                                                               Sheriff’s or Server’s Return
     Note to serving officer: Summons should be returned to the court within thirty days after the date of issue.
     I certify that I have served the above summons by: (check one)
         delivering a copy of the summons and a copy of the petition to the Defendant/Respondent.
         leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the Defendant/Respondent with
           _____________________________________________a person of the Defendant’s/Respondent’s family over the age of 15 years who
           permanently resides with the Defendant/Respondent.
         (for service on a corporation) delivering a copy of the summons and a copy of the petition to
          ______________________________________________________ (name) _____________________________________________(title).
         other __________________________________________________________________________________________________________.
    Served at _______________________________________________________________________________________________________________ (address)
    in _______________________________ (County/City of St. Louis), MO, on ________________________ (date) at ____________________ (time).
     ____________________________________________                                   _____________________________________________
                     Printed Name of Sheriff or Server                                                   Signature of Sheriff or Server
                                    Must be sworn before a notary public if not served by an authorized officer:
                                    Subscribed and sworn to before me on _____________________________________ (date).
            (Seal)
                                    My commission expires: __________________________            _____________________________________________
                                                                         Date                                        Notary Public
     Sheriff’s Fees, if applicable
     Summons                       $
     Non Est                       $
     Sheriff’s Deputy Salary
     Supplemental Surcharge        $   10.00
     Mileage                       $                   (______ miles @ $.______ per mile)
     Total                         $
     A copy of the summons and a copy of the petition must be served on each Defendant/Respondent. For methods of service on all classes of
     suits, see Supreme Court Rule 54.

OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 19-SMCC-8501        1    (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                        54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
            Case: 4:19-cv-02836-RLW Doc. #: 1-1 Filed: 10/18/19 Page: 15 of 21 PageID #: 27
                        THE CIRCUIT COURT OF ST. LOUIS COUNTY, MISSOURI

                                                    Twenty First Judicial Circuit


                          NOTICE OF ALTERNATIVE DISPUTE RESOLUTION SERVICES



Purpose of Notice

   As a party to a lawsuit in this court, you have the right to have a judge or jury decide your case.
However, most lawsuits are settled by the parties before a trial takes place. This is often true even when
the parties initially believe that settlement is not possible. A settlement reduces the expense and
inconvenience of litigation. It also eliminates any uncertainty about the results of a trial.

    Alternative dispute resolution services and procedures are available that may help the parties settle
their lawsuit faster and at less cost. Often such services are most effective in reducing costs if used early
in the course of a lawsuit. Your attorney can aid you in deciding whether and when such services would be
helpful in your case.

Your Rights and Obligations in Court Are Not Affected By This Notice

    You may decide to use an alternative dispute resolution procedure if the other parties to your case
agree to do so. In some circumstances, a judge of this court may refer your case to an alternative dispute
resolution procedure described below. These procedures are not a substitute for the services of a lawyer
and consultation with a lawyer is recommended. Because you are a party to a lawsuit, you have
obligations and deadlines which must be followed whether you use an alternative dispute resolution
procedure or not. IF YOU HAVE BEEN SERVED WITH A PETITION, YOU MUST FILE A RESPONSE
ON TIME TO AVOID THE RISK OF DEFAULT JUDGMENT, WHETHER OR NOT YOU CHOOSE TO
PURSUE AN ALTERNATIVE DISPUTE RESOLUTION PROCEDURE.

Alternative Dispute Resolution Procedures

   There are several procedures designed to help parties settle lawsuits. Most of these procedures
involve the services of a neutral third party, often referred to as the “neutral,” who is trained in dispute
resolution and is not partial to any party. The services are provided by individuals and organizations who
may charge a fee for this help. Some of the recognized alternative dispute resolutions procedures are:

    (1) Advisory Arbitration: A procedure in which a neutral person or persons (typically one person or a
panel of three persons) hears both sides and decides the case. The arbitrator’s decision is not binding and
simply serves to guide the parties in trying to settle their lawsuit. An arbitration is typically less formal than
a trial, is usually shorter, and may be conducted in a private setting at a time mutually agreeable to the
parties. The parties, by agreement, may select the arbitrator(s) and determine the rules under which the
arbitration will be conducted.

   (2) Mediation: A process in which a neutral third party facilitates communication between the parties to
promote settlement. An effective mediator may offer solutions that have not been considered by the
parties or their lawyers. A mediator may not impose his or her own judgment on the issues for that of the
parties.


CCADM73



OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 19-SMCC-8501   2   (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                  54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
           Case: 4:19-cv-02836-RLW Doc. #: 1-1 Filed: 10/18/19 Page: 16 of 21 PageID #: 28
   (3) Early Neutral Evaluation (“ENE”): A process designed to bring the parties to the litigation and their
counsel together in the early pretrial period to present case summaries before and receive a non-binding
assessment from an experienced neutral evaluator. The objective is to promote early and meaningful
communication concerning disputes, enabling parties to plan their cases effectively and assess realistically
the relative strengths and weaknesses of their positions. While this confidential environment provides an
opportunity to negotiate a resolution, immediate settlement is not the primary purpose of this process.

    (4) Mini-Trial: A process in which each party and their counsel present their case before a selected
representative for each party and a neutral third party, to define the issues and develop a basis for realistic
settlement negotiations. The neutral third party may issue an advisory opinion regarding the merits of the
case. The advisory opinion is not binding.

    (5) Summary Jury Trial: A summary jury trial is a non binding, informal settlement process in which
jurors hear abbreviated case presentations. A judge or neutral presides over the hearing, but there are no
witnesses and the rules of evidence are relaxed. After the “trial”, the jurors retire to deliberate and then
deliver an advisory verdict. The verdict then becomes the starting point for settlement negotiations among
the parties.

Selecting an Alternative Dispute Resolution Procedure and a Neutral

    If the parties agree to use an alternative dispute resolution procedure, they must decide what type of
procedure to use and the identity of the neutral. As a public service, the St. Louis County Circuit Clerk
maintains a list of persons who are available to serve as neutrals. The list contains the names of
individuals who have met qualifications established by the Missouri Supreme Court and have asked to be
on the list. The Circuit Clerk also has Neutral Qualifications Forms on file. These forms have been
submitted by the neutrals on the list and provide information on their background and expertise. They also
indicate the types of alternative dispute resolution services each neutral provides.

  A copy of the list may be obtained by request in person and in writing to: Circuit Clerk, Office of Dispute
Resolution Services, 105 South Central Ave., 5th Floor, Clayton, Missouri 63105. The Neutral
Qualifications Forms will also be made available for inspection upon request to the Circuit Clerk.

   The List and Neutral Qualification Forms are provided only as a convenience to the parties in selecting
a neutral. The court cannot advise you on legal matters and can only provide you with the List and Forms.
You should ask your lawyer for further information.




CCADM73




OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 19-SMCC-8501   3   (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                  54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
Case: 4:19-cv-02836-RLW Doc. #: 1-1 Filed: 10/18/19 Page: 17 of 21 PageID #: 29
Case: 4:19-cv-02836-RLW Doc. #: 1-1 Filed: 10/18/19 Page: 18 of 21 PageID #: 30
Case: 4:19-cv-02836-RLW Doc. #: 1-1 Filed: 10/18/19 Page: 19 of 21 PageID #: 31
                                                                                                                         Electronically Filed - St Louis County - October 16, 2019 - 07:36 AM
        Case: 4:19-cv-02836-RLW Doc. #: 1-1 Filed: 10/18/19 Page: 20 of 21 PageID #: 32

           IN THE 21ST JUDICIAL CIRCUIT COURT,                             ST. LOUIS COUNTY                 , MISSOURI

 Carla Been,
          Plaintiff,
                         vs.
 Sunshine Cleaners Plus, Inc.,
          Defendant.

 Case Number: 19SL-CC03934

                                              Entry of Appearance

    Comes now undersigned counsel and enters his/her appearance as attorney of record for Sunshine Cleaners Plus,
    Inc., Defendant, in the above-styled cause.




                                                          /s/ Bryan M. Kaemmerer
                                                           Bryan Michael Kaemmerer
                                                           Mo Bar Number: 52998
                                                           Attorney for Defendant
                                                           825 Maryville Centre Drive
                                                           Suite 300
                                                           Town & Country, MO 63017-5946
                                                           Phone Number: (314) 392-5200
                                                           bkaemmerer@mlklaw.com




                                                  Certificate of Service
    I hereby certify that on        October 16th, 2019          , a copy of the foregoing was sent through the
    Missouri eFiling system to the registered attorneys of record and to all others by facsimile, hand delivery,
    electronic mail or U.S. mail postage prepaid to their last known address.



                                                          /s/ Bryan M. Kaemmerer
                                                           Bryan Michael Kaemmerer



OSCA (10-14) GN230                                         1 of 1
                                                                                                                         Electronically Filed - St Louis County - October 16, 2019 - 07:41 AM
        Case: 4:19-cv-02836-RLW Doc. #: 1-1 Filed: 10/18/19 Page: 21 of 21 PageID #: 33

           IN THE 21ST JUDICIAL CIRCUIT COURT,                             ST. LOUIS COUNTY                 , MISSOURI

 Carla Been,
          Plaintiff,
                         vs.
 Sunshine Cleaners Plus, Inc.,
          Defendant.

 Case Number: 19SL-CC03934

                                              Entry of Appearance

    Comes now undersigned counsel and enters his/her appearance as attorney of record for Sunshine Cleaners Plus,
    Inc., Defendant, in the above-styled cause.




                                                          /s/ Michael E. Kaemmerer
                                                           Michael Edward Kaemmerer
                                                           Mo Bar Number: 25652
                                                           Attorney for Defendant
                                                           825 Maryville Centre Drive
                                                           Suite 300
                                                           Town & Country, MO 63017-5946
                                                           Phone Number: (314) 392-5200
                                                           mkaemmerer@mlklaw.com




                                                  Certificate of Service
    I hereby certify that on        October 16th, 2019          , a copy of the foregoing was sent through the
    Missouri eFiling system to the registered attorneys of record and to all others by facsimile, hand delivery,
    electronic mail or U.S. mail postage prepaid to their last known address.



                                                          /s/ Michael E. Kaemmerer
                                                           Michael Edward Kaemmerer



OSCA (10-14) GN230                                         1 of 1
